DETAILED ACTION

Claims 1-19 and 21-23 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The third party information disclosure statement (IDS) submitted on 8/18/2020 is in compliance with the provisions of 37 CFR 1.290.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15, 18-19, and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0306352 (May 23, 2017), hereafter referred to as Wabl et al., with an effective filing date of at least 5/23/16, OR U.S. Patent 10,662,256 (May 26, 2020), which is the patent issued from the application published as 2017/0306352. The specification of the Wabl application publication and the patent are identical. Reference is made below to the patent application publication unless otherwise noted. 
Wabl et al. teaches a rodent cell and a transgenic rodent whose genome comprises a partly canine Ig locus with canine VL and JL gene segments and endogenous non-canine regulatory and scaffold sequences inserted into an endogenous light chain locus, preferably replacing the endogenous VL-JL gene sequences (Wabl et al., paragraphs 15, 17, and 21). Wabl et al. teaches that the rodent is a mouse or rat (Wabl et al., paragraphs 16, and 32). In addition, Wabl et al. teaches a rodent cell or transgenic rodent whose genome further comprises a partly canine Ig locus comprising canine VH, DH, and JH gene segments, endogenous mouse/rat non-coding regulatory and scaffold sequence, and an ADAM6 gene sequence inserted into endogenous heavy chain locus and preferably replacing endogenous VH-DH-JH (Wabl et al., paragraphs 19 and 23). Wabl et al. teaches that the endogenous regulatory sequences include promoters. splice sites, RSS, and enhancers, such as an intronic enhancer (Wabl et al., paragraphs 24, 53, and 69). Wabl et al. also teaches that the transgenic rodents express chimeric antibodies consisting of fully canine heavy and/or light chain variable domains in conjunction with endogenous/native constant regions (Wabl et al., paragraph 33). Wabl et al. further teaches method of making the transgenic rodents using genetically modified ES cells where a combination of homologous recombination and site-specific recombination is used to introduce (Wabl et al., paragraphs 27, 74-76, and 90).  Wabl et al. also teaches B cells derived from the transgenic rodents, immortalized B cells, and hybridomas made using B cells from the transgenic rodents (Wabl et al., paragraphs 34 and 36). In addition, Wabl et al. teaches sequences encoding canine immunoglobulin variable regions cloned from B cells from the transgenic rodents (Wabl et al., paragraph 53). Wabl et al. also teaches partly canine antibodies specific for a particular antigen and the use of the antibodies comprising the canine variable regions for preventative and therapeutic use (Wabl et al., paragraphs 34-35). Wabl et al. further teaches to generate fully canine antibodies where the cloned canine immunoglobulin H and L chain variable domains are each joined to canine constant region to produce a fully canine antibody that is not immunogenic when injected into dogs (Wabl et al., paragraphs 37-38). 
Wabl et al. teaches that the genome of the transgenic rodents can comprises partly canine VH, Vlambda, or V kappa loci, or combinations thereof (Wabl et al., paragraph 68). Specific examples include example 2 which teaches to replace the endogenous mouse heavy chain V, D, and J gene segments with a partly canine heavy chain locus comprising  80 canine VH gene segments, 6 canine DH gene segments, and 3 canine JH gene segments embedded in mouse non-coding and regulatory sequence such that the partly canine locus is integrated upstream of the endogenous mouse constant region genes (Wabl et al., paragraphs 73, 100, and 103). Example 4 and Figure 9 of Wabl et al. teaches to replace the mouse Vk-Jk genomic sequence at the endogenous mouse kappa locus with a partly canine Vk-Jk locus (K-K) or a partly canine Vlambda-Jlambda locus (L-K) (Wabl et al., paragraphs 133, 135, and 138). Wabl teaches that the partly canine Vk-Jk locus comprises 19 canine Vk gene segments and 5 canine Jk gene segments embedded in mouse noncoding and regulatory sequence (Wabl et al., paragraphs 133-134). Wabl et al. also teaches that the partly canine Vlambda-Jlambda locus comprises 7 canine V lambda gene segments and 5 canine J lambda gene segments embedded in mouse noncoding and regulatory sequence (Wabl et al., paragraph 135).  Wabl et al. teaches that the endogenous kappa locus can be homozygous for K-K or that one allele of endogenous kappa locus is K-K and the other is L-K (Wabl et al., paragraphs 138-139). Wabl et al. teaches that these mice are bred to the partly canine heavy chain mice (Wabl et al., paragraph 139). Wabl et al. also provides an example 5 which teaches to replace the mouse endogenous J-C units of lambda locus with canine Vlambda gene segments and an array of canine/mouse lambda- J-C units where each unit comprises a canine Jlambda gene segment and mouse Clambda constant gene embedded within noncoding sequence from the mouse lambda locus, and where the mouse Clambda constant gene segments are C1 and/or C2 and/or C3 (Wabl et al., paragraph 148 and 152). Wabl et al. further teaches in the examples to breed the various mouse strains to create mice that carry a homozygous partly canine heavy chain locus, a homozygous partly canine K-K kappa locus, and a homozygous partly canine (L-L) lambda locus, OR mice carrying a homozygous partly canine heavy chain locus, a heterozygous partly canine K-K kappa locus on one allele and a heterozygous partly canine L-K kappa locus on the other allele, and a homozygous partly canine (L-L) lambda locus (Wabl et al., paragraph 153). In the latter example, lambda variable domains are derived from both the L-K locus and the L-L locus (Wabl et al., paragraph 153). 
	Therefore, by teaching all the limitations of the claims as written, Wabl anticipates the invention as claimed. 

	Claims 1-4, 8-9, 11, 13-19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0167256 (June 27, 2013), hereafter referred to as Green et al.
	Green et al. teaches chimeric antibody producing mammals whose genome comprises a replacement of the endogenous V, (D), and J genes by non-endogenous V, (D), and J genes (Green et al., paragraphs 98 and 99). Green et al. teaches introducing the replacement non-endogenous locus into the genome of a mouse or rat ES cell and using the genetically modified ES cell to produce a transgenic animal heterozygous or homozygous for a modified IgH and/or IgL loci, either Igkappa or Ig lambda or both (Green et al., paragraph 117). Green et al. further teaches the insertion of transgenes comprising germline configured DNA in which only the coding sequence of the endogenous heavy or light chain variable region gene segments are replaced by non-endogenous coding sequence so that all of the cis regulatory sequences are endogenous and retain completely native gene regulation (Green et al., paragraph 147). Green et al. teaches that the non-endogenous Ig gene segments can be inserted into a region from the mouse Ig locus present in a BAC using homologous recombination (Green et al., paragraph 65).   More specifically, Green et al. teaches a transgene comprising an IgH sequence which comprises completely mouse DNA except for sequences encoding VH, DH, and JH, from a species relevant to animal healthcare, e.g., canine, feline, ovine, bovine, porcine, replacing their mouse orthologues, and a transgene comprising an IgL sequence which comprises completely mouse DNA except for sequences encoding VL, JL, and optionally CL from a species relevant to animal healthcare, e.g., canine, feline, ovine, bovine, porcine, replacing their mouse orthologues (Green et al., paragraph 147). In addition, Green et al. teaches methods of producing antibodies in the transgenic mice by immunizing the mice with an antigen, and obtaining antibodies by selecting B cells expressing the antibodies or by using hybridoma technology (Green et al., paragraph 150-151). Green et al. teaches that genes encoding the non-endogenous VH and VL domains of the antibodies can be obtained and appended to DNA encoding a non-endogenous constant region to produce a fully non-endogenous mAb (Green et al., paragraph 152). Green et al. further teaches that purified antibodies derived from the transgenic animals can be administered to humans and non-human animals for the treatment or prevention of diseases such as cancer or pathogenic infections (Green et al., paragraphs 153 and 155-156). 
Thus, by teaching all the limitations of the claims as written, Green et al. anticipates the instant invention as claimed. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633